Citation Nr: 1338714	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected Type II diabetes mellitus with nephropathy, hypertension, bilateral cataracts, erectile dysfunction and onychomycosis (dystrophic toenails).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his February 2011 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  

The record indicates that the Veteran was scheduled for a hearing to take place at the RO on March 7, 2013.  However, the Veteran failed to report for this hearing. 

In a March 2013 letter, the Veteran indicated that he was unable to attend the hearing because of a doctor's appointment that had been scheduled to take place on the same day in San Antonio, Texas.  He requested that another hearing be scheduled. 

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2013).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.704 (2013).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


